Citation Nr: 1535153	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  03-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left knee disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2005, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In June 2006, the Board issued a decision with respect to the issue on appeal.  Subsequently, pursuant to a motion from the Veteran's representative to vacate the June 2006 Board decision, in a July 2014 decision, the Board vacated the June 2006 decision.  The issue on appeal was remanded for additional development and has been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a February 2015 supplemental statement of the case (SSOC), the Veteran's representative submitted evidence in support of the Veteran's appeal.  A VA Form 9, signed and dated in February 2015, shows that the Veteran requested a video conference hearing or a travel board hearing.  A brief was submitted by the Veteran's representative, but there was no mention of the hearing and there is no statement indicating a desire to withdraw the requested hearing.  

While the Veteran participated in a hearing before the undersigned VLJ in June 2005, the Board finds that a remand is required to fulfill the Veteran's request for a new hearing.  A remand is required to schedule the hearing.  See 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and ask whether he desires a video conference hearing or a travel board hearing.  Schedule the requested hearing at the RO before a Veterans Law Judge, unless otherwise indicated.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




